Case 9:18-cv-80176-BB Document 509-4 Entered on FLSD Docket 05/18/2020 Page 1 of 40




                     EXHIBIT 4
Case 9:18-cv-80176-BB Document 509-4 Entered on FLSD Docket 05/18/2020 Page 2 of 40
                                                     CONFIDENTIAL




                                                        Expert Report of


                                                        Kevin E. Madura
                                                        AlixPartners LLP




                                                          April 10, 2020




   AlixPartners, LLP / 30th Floor / 909 Third Avenue / New York, NY 10022 / T +1 212 490 2500 / F +1 212 490 1344 / alixpartners.com
Case 9:18-cv-80176-BB Document 509-4 Entered on FLSD Docket 05/18/2020 Page 3 of 40
                                          CONFIDENTIAL


        I submit this Report in the below-cited action pursuant to Federal Rule of Civil Procedure
        26(a)(2)(B) and the Scheduling Order in this case.
   I.   BACKGROUND AND QUALIFICATIONS
        1. I am a Senior Vice President in the global Cybersecurity practice group at AlixPartners
           LLP. I have been retained as an expert in the matter of Kleinman v. Wright, Case No.
           9:18-cv-80176 by Dr. Craig Wright, the defendant in this action (“Dr. Wright” or
           “Defendant”) and have been asked to provide my opinion regarding certain questions.
           AlixPartners is being compensated at a rate of $480 per hour for my work in this matter.

        2. I hold a Bachelor of Science in Computer Science from the University of Maryland and a
           Master’s in Technology Management from Georgetown University.

        3. I have been reading and writing code personally and professionally for over 12 years
           and am familiar with many different programming languages, specifically including but
           not limited to C++. I have written code for a variety of clients, including the Department
           of Defense, International Business Machines (IBM), local political campaigns, a school
           district, and a public university, among others. My full CV is attached as Exhibit 4.

        4. I have substantial experience in computer security as it relates to computer
           programming, and I have identified hundreds of vulnerabilities in computer code and
           computer systems during the course of my professional career. Reviewing so much
           code also affords me an understanding of the knowledge and experience required to
           successfully create computer software.

        5. I hold a Certified Ethical Hacker certification, a technical qualification that demonstrates
           expertise in identifying vulnerabilities and other technical weaknesses in computer
           systems, including programming code.

        6. Before AlixPartners I was employed at International Business Machines (IBM) in the
           Federal consulting practice. IBM Federal is often contracted by various agencies of the
           United States Government to perform activities relating to information and technology
           management, including programming and other services. During my tenure at IBM in the
           Cybersecurity & Biometrics practice, I served as a Subject Matter Expert (SME) in the
           areas of cybersecurity and applied cryptography, engaging in matters related to securing
           the process of computer program development and information technology architecture.
           I have worked with both military and civilian agencies, including the Department of
           Defense, among others. I was also part of the Public Service Blockchain team that




                                                                                                          2
Case 9:18-cv-80176-BB Document 509-4 Entered on FLSD Docket 05/18/2020 Page 4 of 40
                                         CONFIDENTIAL


         developed computer programs to explore potential applications of blockchain technology
         with government agencies.

      7. At AlixPartners I regularly assist clients with technical investigations, forensic analysis,
         and other issues that require expertise in applied cryptography, computer programs, and
         other technical subjects. I regularly speak to law firms and other professional
         organizations regarding computer security, cryptocurrencies, and their implications for
         digital forensics.

      8. As a result of my skill, experience, training, and education I have expert knowledge in
         the areas of computer security, computer program development, and applied
         cryptography as it relates to blockchain technology.

   II. QUESTIONS ASKED
      For this report I was asked to inspect certain documents and testimony and provide my
      opinion on whether the decedent, David Kleiman, had the requisite skills and experience to
      have written the original Bitcoin core software application released in 2009.

   III. EVIDENCE REVIEWED
      9. The resume and professional certification of David Kleiman and supporting documents,
         Bates numbered Kimon_00010690 to Kimon_00010697.
      10. DECLARATION OF DAVID A KLEIMAN, Bates numbered KLEIMAN_00413115
      11. A memorandum from Diane Clark, Human Resources Director for the City of Lake Worth
         Florida to Susan Stanton, City Manager dated August 19, 2009 discussing David
         Kleiman’s qualifications.
      12. The deposition transcripts of Gavin Andresen and Kimon Andreou in this matter.
      13. A web archived copy of David Kleiman’s professional biography found at:
         https://web.archive.org/web/20060519093230/http://s-
         doc.com/company/management.asp
      14. Web archived copies of the S-Lok product technical documentation found at:
         https://web.archive.org/web/20060523010301/http://s-
         doc.com/medialibrary/other/PDFs/tech_info/slok_tech_overview.pdf and
         https://web.archive.org/web/20060523010600/http://s-
         doc.com/medialibrary/other/PDFs/tech_info/sev_sellsheet.pdf, and
         https://web.archive.org/web/20080828130153/http://www.s-doc.com/products/slok.asp




                                                                                                        3
Case 9:18-cv-80176-BB Document 509-4 Entered on FLSD Docket 05/18/2020 Page 5 of 40
                                        CONFIDENTIAL


      15. The Bitcoin client application code, documentation and annotations at
         https://github.com/bitcoin/bitcoin
      16. The Crypto-Currency Bitcoin and its mysterious inventor, Joshua Davis, The New
         Yorker, October 3, 2011.
      17. A Structural Analysis of Bitcoin, Clemens H. Cap, Department of Computer Science,
         University of Rostock.
      18. Dave Kleiman’s publications, including:
             •   Microsoft Log Parser Toolkit; Syngress Publishing; Contributing Author, ISBN 1-
                 932266-52-6; (Feb 24, 2005).
             •   Security Log Management: Identifying Patterns in the Chaos; Syngress
                 Publishing; Contributing Author, ISBN 1-59749-042-3; (Apr 13, 2006).
             •   Perfect Passwords: Selection, Protection and Authentication; Syngress
                 Publishing; Technical Editor; ISBN 1-59749-041-5; (Dec 25, 2005).
             •   Winternals Defragmentation, Recovery, and Administration Field Guide;
                 Syngress Publishing; Technical Editor; ISBN 1-59749-079-2; (September 4,
                 2006).
             •   CD and DVD Forensics: Technical Editor, ISBN 1-59749-128-4; (March 12,
                 2007).
             •   How to Cheat at Windows System Administration: Contributing Author, ISBN 1-
                 59749-105-5; (September 15, 2006).
             •   Enemy at the Water Cooler: Real Life Stories of Insider Threats, Technical
                 Reviewer, ISBN 1-59749-129-2; (January 7, 2007).
             •   Rootkits for Dummies: Forensics Advisor; ISBN 978-0-471-91710-6; (January 30,
                 2007).
             •   Windows Forensic Analysis Including DVD Toolkit: Technical Editor, ISBN 1-
                 59749-156-X; (May 8, 2007).The Official CHFI Study Guide (Exam 312-49): Main
                 author, ISBN 1-59749-197-7; (October 8, 2007).
      19. Other documents as referenced in the text below.

   IV. OPINION
      20. The Bitcoin software was first released on January 9, 2009 when version 0.1 was posted
         on the internet by “Satoshi Nakamoto,” the pseudonym used by the code’s original
         author(s). Satoshi also wrote and distributed the original Bitcoin Whitepaper and devised




                                                                                                   4
Case 9:18-cv-80176-BB Document 509-4 Entered on FLSD Docket 05/18/2020 Page 6 of 40
                                         CONFIDENTIAL


          the first blockchain database or “ledger.” Bitcoin version 0.1 is commonly referred to as
          the “reference implementation.”

       21. Up to and including version 0.1.5, published on February 4, 2009, it is believed that
          Satoshi was the primary author of the code. After that time a wider community of
          programmers became involved and assisted with future development.

       22. The software code went through at least 20 additional subsequent revisions up to and
          including version 0.3.19 which was released on December 12, 2010, before Satoshi
          Nakamoto retired from the project and turned control of the code over to Gavin
          Andresen. These initial releases are commonly referred to as the "Satoshi Code."

       23. Gavin Andresen continued to be the lead developer on the Bitcoin source code until
          2017 (Andresen depo 26:14).

       24. By his own admission in public forums Satoshi worked on the original code alone for at
          least a year and a half before publishing it publicly 1, though he may have shared earlier
          private versions with at least 3 people who assisted with its review in late 2008.

       25. The Satoshi Code was written in the C++ programing language. C++ is an object-
          oriented programming language that can generate very efficient, very fast programs.
          However, it is also notorious for being a very difficult programming language to learn and
          an even more difficult programming language to write. Being an object-oriented
          language it requires programmers to create and destroy objects constantly. It also has
          no built-in memory management functionality which is why C++ is known as a “memory
          unsafe” language. It is up to the programmer to manually take care of memory
          management to avoid issues such as memory leaks and dangling references which will
          cause a program to crash or present security vulnerabilities. Writing C++ code that does
          not exhibit these issues is extremely hard. Most other object-oriented languages
          abstract memory management by using a mechanism called a garbage collector,
          therefore taking this manual task out of the hands of the programmer, but not C++. The
          requirement to constantly be aware of memory allocation and deallocation, to make sure
          that every object is freed once and only once, and to never keep a pointer to a freed
          object, makes C++ a much more challenging experience than most every other


   1
    See Satoshi Nakamoto (17 November 2008). "Re: Bitcoin P2P e-cash paper 2008-11-17
   16:33:04 UTC". Satoshi Nakamoto Institute at
   https://satoshi.nakamotoinstitute.org/emails/cryptography/15/. Last retrieved April 3,
   2020.



                                                                                                       5
Case 9:18-cv-80176-BB Document 509-4 Entered on FLSD Docket 05/18/2020 Page 7 of 40
                                        CONFIDENTIAL


         programming language. In contrast to most other programming languages, the
         requirement to manually manage memory allocations and utilize memory pointers
         requires knowledge of specific programming techniques. These and other features of
         C++ make it much less programmer-friendly than most other languages and is often
         criticized by even experienced programmers as being incredibly complex and unwieldly.
         It is especially unfriendly to those who "know just enough to be dangerous."

      26. A review of the original Bitcoin code shows that it was written by somebody with deep
         expertise and experience in the C++ language. In fact, world renowned C++ coder
         Gavin Andresen, the lead programmer on the Bitcoin project development team for at
         least four years, who routinely interacted with Satoshi until he stepped away, and who is
         intimately aware of Satoshi’s code writing skills referred to him as “definitely a top 10
         percent programmer” (Andresen depo at 210:3). Naturally it would be expected that
         someone in the top 10 percent of a field would have extensive experience and
         background in activities directly related to that field. The expertise demonstrated in the
         original Bitcoin code goes beyond what is expected by even a typical programmer.
         Development of bitcoin required a deep fundamental understanding of cryptography as
         well as advanced knowledge of data structures, programming algorithms, networking,
         computer hardware, and specialized programming techniques. The expertise required to
         write C++ code that reflects this knowledge is difficult to attain and would many require
         years of hands on programming experience and training.

      27. Other industry leading programmers have also made similar public assessments. Dan
         Kaminsky, a leading Internet-security researcher, is famous among hackers for
         discovering, in 2008, a fundamental flaw in the Internet Domain Name System which
         would have allowed a skilled coder to take over any Web site. He is also regarded as
         one of the world’s best experts for testing software errors and weaknesses. In July 2011
         he dug deeply into the Bitcoin software in an attempt to uncover its weaknesses.
         Kaminsky found none he could exploit. This attempt is recounted in a New Yorker
         article, in which he was interviewed on the subject by the author, Joshua Davis.

      28. In this same article, Kaminsky, after noting that the programming style was dense and
         inscrutable is quoted as claiming, “the way the whole thing was formatted was insane.
         Only the most paranoid, painstaking coder in the world could avoid making mistakes.”
         He then went on to proclaim, ““He’s a world-class programmer, with a deep




                                                                                                      6
Case 9:18-cv-80176-BB Document 509-4 Entered on FLSD Docket 05/18/2020 Page 8 of 40
                                       CONFIDENTIAL


         understanding of the C++ programming language. He understands economics,
         cryptography, and peer-to-peer networking.”

      29. David Kleiman had experience in computer forensics with a specific background in
         Windows operating system security and electronic discovery for litigation support. None
         of the information regarding the professional or personal life of David Kleiman shows
         that he was a skilled programmer in any language, let alone an advanced language such
         as C++, nor even a novice C++ programmer. His background and certifications show
         familiarity with utilizing tools that are programmed by others and then analyzing the data
         produced by those programs. Developing the bitcoin software requires an entirely
         different set of skills than the ones listed in the documents reviewed for David’s
         background.

      30. I have reviewed David Kleiman’s resume and professional certification produced as
         Bates numbers Kimon_00010690 to Kimon_00010697. That resume shows that he was
         self-employed as a computer forensic investigator from 1997 until his death in 2013.
         This work entailed assisting legal counsel and their clients in legal disputes and
         investigations to recreate and opine on facts gleaned from digital evidence. Much of the
         experience described is managerial and supervisory in nature, and none includes any
         computer programming in any language at all. Many of the tools involved with computer
         forensics are driven by user interfaces and do not require advanced knowledge of the
         underlying programming language in order to extract forensic information. For example,
         in a report submitted to a Palm Beach court he details a forensic examination performed
         in the matter of Lighthouse Investment Partners v. Stacey Tenen. In it, Kleiman says he
         specializes in “computer forensics, data security, and analysis.” (Exhibit 1, page 1)
         Nowhere in the report does he make reference to, or demonstrate experience in, topics
         related to computer programming or C++.

      31. David Kleiman also worked as the Chief Information Security Officer for a software
         company called Securit-e-doc, Inc. for several years in early the 2000’s. I have reviewed
         the professional biography included in an archived copy of the company’s website which
         is attached as Exhibit 2 to this report. That biography describes the work he undertook
         at Securit-e-doc as also including a role as product manager for the S-Lok product. In
         this role his work is describes as “supervis[ing] the development of our Windows
         operating system lockdown tool….” This description is consistent with the deposition
         testimony of Kimon Andreou, a colleague of David Kleiman, who worked with him at



                                                                                                      7
Case 9:18-cv-80176-BB Document 509-4 Entered on FLSD Docket 05/18/2020 Page 9 of 40
                                        CONFIDENTIAL


         Securit-e-doc and wrote the code for the product. (Andreou depo at 16:14). Mr. Andreou
         also testified that David Kleiman did not know how to write any complex code beyond
         simple scripts and “needed help many times on creating a simple program”. (Andreou
         depo at 57:5-6). Andreou, who worked closely with Kleiman during their time at Securit-
         e-doc, states that Kleiman was “not a programmer” (Andreou depo at 9:19). In fact, the
         main product was developed by Andreou taking David’s logic to “put in a program” to
         automate certain administration tasks. (Andreou depo at 9:14-15).

      32. According to documentation from the archived Securit-e-doc website, the S-Lok product
         was a security administration tool used to secure networked Windows servers. The
         product was only available commercially for a few years before the company closed
         down. The S-Lok product enabled system administrators to set certain configuration
         settings on Windows servers in alignment with security guidelines offered by industry
         leaders such as Microsoft. A configuration setting allows users of a program (or
         operating system) to specify conditions or values that are then acted upon by the
         program. Knowledge of specific configuration settings, such as the ones offered by S-
         Lok, does not require the requisite knowledge of the underlying program language.

      33. David Kleiman also worked for one year as the Vice President of Technical Operations
         for a small startup company called Intelliswitch. According to his resume, he oversaw
         the development of a voice-over-IP telephone network, maintained internet services, and
         provided other IT management for the company. None of this work describes computer
         programming or C++ language skills.

      34. Prior to 1997 David Kleiman worked for three years as the Director of IT for a large
         construction company maintaining and securing their network infrastructure, and three
         years as a police officer for the Palm Beach police force where he also had some IT
         administration duties. He also spent time in the Army in Aviation Logistics. None of the
         roles included work as a computer programmer or coding in C++.

      35. David Kleiman also lists 10 publications on his resume. A review of these publications
         shows that for more than half of these his role was simply providing technical review and
         or technical editing for the primary authors. In one publication he served as a “forensic
         advisor.” In three others Kleiman was a co-author, in one case only writing one section
         of the book. The publications focus primarily on how to utilize existing popular tools to
         administer computer systems, review log data, or collect forensic information. None of




                                                                                                     8
Case 9:18-cv-80176-BB Document 509-4 Entered on FLSD Docket 05/18/2020 Page 10 of 40
                                        CONFIDENTIAL


         these publications discuss or cover C++ programming and none of the work effort of
         David Kleiman on these publications included programming skills in C++.

      36. David Kleiman also listed eleven professional certifications in his resume and various
         professional biographies that were reviewed. These include six certifications relating to
         systems security, one on system engineering, one on anti-terrorism, and three relating to
         computer forensics (evidence collection, examination and handling). None of these
         certifications relate to computer programming nor experience in C++. Many of the
         certifications demonstrate proficiency in the ability to use pre-packaged tools in the
         course of forensic investigations. Others are focused exclusively on non-technical skills
         such as management. In his deposition testimony, his close friend and colleague Kimon
         Andreou, also stated that Dave Kleiman was very proud of his certifications and liked to
         collect as many as he could. (Andreou depo at 16:1). Given this, it is reasonable to
         assume that he would have also listed any credentials, training or certification related to
         computer programming if he had them. None of the certifications listed require
         knowledge or experience in advanced C++ programming as part of the certification
         process.

      37. David Kleiman also lists eleven professional affiliations on his resume. Again these all
         relate to organizations for computer forensics and security professionals and do not
         require demonstrating proficiency with any programming language as a requirement for
         membership. He lists no affiliations relating to computer programmers or C++ coding.

      38. Between 1983 and 1992 David Kleiman attended courses at four different institutions
         which are also listed on his resume. He did not earn any college undergraduate or
         graduate degrees. None of the course work listed includes any relating to computer
         programming or C++ coding.

      39. I also reviewed the biographical information and service offerings from archived versions
         of Dave Kleiman’s website at DaveKleiman.com. This website was used for his
         computer forensics business which he ran from 1997 until his death. The archive
         reviewed was from May 30, 2009. This would have been during the same period that
         Satoshi Nakamoto was busy revising the early versions of the Bitcoin Software. The
         descriptions of Dave Kleiman’s background and experience and the services he offered
         to provide on his website are consistent with the experience and skills described above.
         They focused on computer forensic services for litigation support and computer security
         consulting services. Nowhere on the site was there any mention of computer



                                                                                                       9
Case 9:18-cv-80176-BB Document 509-4 Entered on FLSD Docket 05/18/2020 Page 11 of 40
                                           CONFIDENTIAL


           programming services or experience, Bitcoin, or C++ coding, in any form. There are also
           no references to any code repositories, links to programs created by Kleiman, or any
           other indication that programming was an activity that Kleiman performed on a regular
           basis. Further, nothing in Kleiman’s background would indicate a deep understanding of
           economics, a key piece noted by Dan Kaminsky in the assessment of original Bitcoin
           code. The pages viewed are attached to this report as Exhibit 3.

        40. It is my understanding that Dave Kleiman suffered significant financial difficulties in the
           last few years of his lifetime. At times he “would be behind on his mortgage payments"
           so much that he feared foreclosure and his utility bills were in arrears, among other
           issues (Andreou Depo 18:7, 26:13). The average salary in 2013 for a person with top-
           class C++ programming skill as are exhibited by Satoshi Nakamoto, was well in excess
           of $100,000. 2 Top C++ coders were in very high demand at that time and to this day are
           considered to be well compensated.

        41. Based on all the above information, it is my opinion that the development of the Satoshi
           Code for the Bitcoin software by Dave Kleiman would be highly inconsistent with his
           skills and experience.


    V. RESERVATIONS
            I reserve all rights to modify or supplement this Report if I become aware of any errors
            or misstatements, or if I become aware of other data or other evidence relevant to my
            position.

            I also reserve all rights to respond to any statements made by the Plaintiffs, witnesses
            or expert witnesses to which a response is appropriate.

            I understand that several depositions remain to be taken in this matter. I may also
            modify or supplement my opinions in view of opinions or arguments made by any
            person, including Plaintiffs’ counsel and anyone engaged by Plaintiffs to provide
            opinions.

            I may also modify or supplement my opinions if the Court provides litigants with any
            pertinent additional rulings.

            I may expand or modify my opinions as my investigation and study continues and
            supplement my opinions in light of any relevant orders from the Court or in response to
            any additional information I review, and matters the Plaintiffs raise, or any opinions
            Plaintiffs’ experts may provide.


    2
     See, https://www.glassdoor.com/Salaries/software-engineer-c-developer-salary-
    SRCH_KO0,29.htm



                                                                                                          10
Case 9:18-cv-80176-BB Document 509-4 Entered on FLSD Docket 05/18/2020 Page 12 of 40
                                 CONFIDENTIAL
Case 9:18-cv-80176-BB Document 509-4 Entered on FLSD Docket 05/18/2020 Page 13 of 40
                                 CONFIDENTIAL




                                   EXHIBIT 1
Case 9:18-cv-80176-BB Document 509-4 Entered on FLSD Docket 05/18/2020 Page 14 of 40
                                 CONFIDENTIAL
Case 9:18-cv-80176-BB Document 509-4 Entered on FLSD Docket 05/18/2020 Page 15 of 40
                                 CONFIDENTIAL
Case 9:18-cv-80176-BB Document 509-4 Entered on FLSD Docket 05/18/2020 Page 16 of 40
                                 CONFIDENTIAL
Case 9:18-cv-80176-BB Document 509-4 Entered on FLSD Docket 05/18/2020 Page 17 of 40
                                 CONFIDENTIAL
Case 9:18-cv-80176-BB Document 509-4 Entered on FLSD Docket 05/18/2020 Page 18 of 40
                                 CONFIDENTIAL
Case 9:18-cv-80176-BB Document 509-4 Entered on FLSD Docket 05/18/2020 Page 19 of 40
                                 CONFIDENTIAL
Case 9:18-cv-80176-BB Document 509-4 Entered on FLSD Docket 05/18/2020 Page 20 of 40
                                 CONFIDENTIAL
Case 9:18-cv-80176-BB Document 509-4 Entered on FLSD Docket 05/18/2020 Page 21 of 40
                                 CONFIDENTIAL
Case 9:18-cv-80176-BB Document 509-4 Entered on FLSD Docket 05/18/2020 Page 22 of 40
                                 CONFIDENTIAL
Case 9:18-cv-80176-BB Document 509-4 Entered on FLSD Docket 05/18/2020 Page 23 of 40
                                 CONFIDENTIAL
Case 9:18-cv-80176-BB Document 509-4 Entered on FLSD Docket 05/18/2020 Page 24 of 40
                                 CONFIDENTIAL
Case 9:18-cv-80176-BB Document 509-4 Entered on FLSD Docket 05/18/2020 Page 25 of 40
                                 CONFIDENTIAL
Case 9:18-cv-80176-BB Document 509-4 Entered on FLSD Docket 05/18/2020 Page 26 of 40
                                 CONFIDENTIAL
Case 9:18-cv-80176-BB Document 509-4 Entered on FLSD Docket 05/18/2020 Page 27 of 40
                                 CONFIDENTIAL
Case 9:18-cv-80176-BB Document 509-4 Entered on FLSD Docket 05/18/2020 Page 28 of 40
                                 CONFIDENTIAL
Case 9:18-cv-80176-BB Document 509-4 Entered on FLSD Docket 05/18/2020 Page 29 of 40
                                 CONFIDENTIAL
Case 9:18-cv-80176-BB Document 509-4 Entered on FLSD Docket 05/18/2020 Page 30 of 40
                                 CONFIDENTIAL
Case 9:18-cv-80176-BB Document 509-4 Entered on FLSD Docket 05/18/2020 Page 31 of 40
                                 CONFIDENTIAL
Case 9:18-cv-80176-BB Document 509-4 Entered on FLSD Docket 05/18/2020 Page 32 of 40
                                 CONFIDENTIAL


                                   EXHIBIT 2
  Case 9:18-cv-80176-BB Document 509-4 Entered on FLSD Docket 05/18/2020 Page 33 of 40
                                                                 CONFIDENTIAL
 http://s-doc.com/company/management.asp                                                                     Go    JUN MAY SEP
                                                                                                                                                   👤        ⍰❎
4 captures                                                                                                                19                                f 🐦
15 Aug 2004 - 24 Sep 2006                                                                                          2004 2006 2007              ▾ About this capture
                            s




                                Management Banner
                            David Levitt • President and Chief Executive Officer
Management                  David comes to S-Doc with over 25 years software development and software company management experience. David
                            is the founder of OpenOrders, a software company that delivered an order entry / inventory management system that
                            was used by many catalog and e-commerce vendors. As founder, CEO and President, David was responsible for taking a
                            startup software company through VC funding, growing the company and creating an exit strategy that culminated in the
                            sale of the company to IBM in October 2000. Since then, David has worked as a consultant to several small software
                            companies in roles from raising money, strategic planning and business development. David is currently on the board of
                            several software companies.

                            Michael Fine • Chief Operating Officer
                            Michael Fine comes to S-doc with 40 years of market research experience and recognition as one of the nation’s leading
                            research professionals. Mr. Fine was President of George Fine Research, a full-service, national and international market
                            research and public opinion company. Founded in 1935, it is most recognized as the company that developed the
                            methodology for exit polling. The expertise Mr. Fine developed in his prestigious research career was applied as Chief
                            Executive Officer of several entertainment companies - SoundScan, VideoScan, and BookScan. These companies were
                            focused on leveraging data intelligence acquired from music, book, and video retail points-of-sale, record companies,
                            concert promoters, booking agents, artists’ managers, and other national and international industry venues.

                            Dave Kleiman • Chief Information Security Officer
                            As a recognized security expert, David brings 16 years of professional experience in information management to the S-
                            doc team as CISO and as product manager for the S-Lok product. David is a member of InfraGard, the FBI’s watchgroup
                            for guarding the nation’s infrastructure. He specializes in security for Virtual Private Networks and Windows® NT/2000
                            technologies and has written several secure installation and configuration guides for use by network professionals. While
                            at S-doc, David has supervised the development of our Windows operating system lockdown tool and ongoing product
                            solution, S-Lok, which surpasses NSA, NIST, and Microsoft Common Criteria Guidelines. Prior to joining S-doc, David was
                            Vice President of Technical Operations with Intelliswitch, Inc., supervising the development and maintenance of an
                            international Voice-over-IP network. He was also Security Analyst for the Palm Beach County Sheriff’s Office and still
                            maintains advisory roles in consulting companies specializing in perimeter security and network security architectures.
                            David is a Information Systems Security Management Professional (ISSMP®), Information Systems Security Architecture
                            Professional (ISSAP®), Certified Information Systems Security Professional (CISSP®), Certified Information Forensics
                            Investigator™ (CIFI), Certified Information Security Manager (CISM®), Certified Anti-Terrorism Specialist (CAS),
                            Certified Computer Examiner (CCE®) and a Microsoft Certified Systems Engineer (MCSE).

                            Scott Alan Hart • Executive Vice President Global Business Development
                            Scott brings over 20 years of international business development and sales management experience to the S-doc
                            executive management team. Throughout his professional career, Scott has made significant contributions to both start-
                            up and mature technology companies. Highlights of his experience include the turn around and sale of the first
                            advertiser-supported ISP, @bigger.net, to Brigadoon.com. He also founded and was President of N4FX.com, the first Web
                            and/or network-deployed audio/video ad network with full data tracking collection capabilities. Most recently, Scott
                            managed the energy communications practice of Iron Strategic Partners, a boutique investment consulting firm. Key
                            clients included Williams Communications, Dynegy Global Connect, and Enron Broadband. Scott is a focused high energy
                            leader, business builder and visionary.

                            Benjamin Ernest-Jones • Manager, Product Development
                            As Manager of Product Development for S-doc and Team Lead for Securit-e-Vault, Benjamin brings 10 years of
                            experience in software and hardware solutions, consulting, security, and project management. Benjamin received his
                            Bachelor of Science in Computer Science and Master of Science in Electrical and Computer Engineering from Carnegie
                            Mellon University.

                            Kimon Andreou • Manager, Product Support & Training
                            Kimon brings 10 years of professional experience in software development, databases and security to his role as
                            Manager of Product Support for S-doc. Kimon is a member of InfraGard, the FBI's watchgroup for guarding the nation's
                            infrastucture. He has led projects in Asia, Europe, South and North America for organizations in various industries. Kimon
                            received his Master of Science degree in MIS from Florida International University.

                            Board of Advisors
                            Tom Talleur • Former NASA Advanced Technology Program Executive
                            As a noted futurist and global authority on computer crime and infrastructure security, Tom brings a distinguished 31
                            year career in fighting crime for the government to S-doc, focusing on the much wider business problems S-doc's
                            technologies can solve. At NASA IG's Office, Tom was the Advanced Technology Program Executive in charge of Network
                            and Advanced Technology Crimes, a federal law enforcement unit that investigates domestic and international technology
                            crimes. He transitioned to KPMG Forensic, where he created and managed Forensic Technology Services as Managing
                            Director.

                            Patrick B. Carney
                            Patrick (Rick) Carney is an independent consultant to senior management and senior IT executives looking to better align
                            their IT strategies and initiatives with corporate strategies, and improve their overall use of IT throughout the enterprise.
                            Mr. Carney was most recently the Chief Technology Officer responsible for technology strategy, architecture, and
      Case 9:18-cv-80176-BB Document 509-4 Entered on FLSD Docket 05/18/2020 Page 34 of 40
                                                                    CONFIDENTIAL
                                                                                                                                                                    ⍰❎
                           operations for Barr Laboratories, Inc., a $1.3 billion pharmaceutical firm. Prior to BarrJUN
                                                                                                                     Laboratories,
                                                                                                                          MAY SEP  Rick was the Chief
     http://s-doc.com/company/management.asp                                                                 Go
                           Information Officer for North Shore - Long Island Jewish Health System, one of the largest not-for-profit health systems👤
    4 captures                                                                                                                 19
                                in the U.S. with 6,500 affiliated physicians, over 30,000 employees and nearly $3.5 billion in annual revenues. Mr.
                                Carney's career also includes strategic information technology planning and management for Staten Island University,                f 🐦
    15 Aug 2004 - 24 Sep 2006   ABB Power Generation Inc. (a subsidiary of the Zurich-based Asea Brown Boveri), KPMG 2004 Peat2006  2007Wang ▾ About this capture
                                                                                                                                Marwick,
                                Laboratories, and IBM Corporation. Rick's company leadership and industry efforts have been widely published in
                                healthcare and IT industry journals. He brings to S-doc in depth security compliance-based business solutions for the
                                healthcare, pharmaceutical and other digital rights regulated industries..
s
                                                                                 ©2005 Securit-e-doc, Inc. All rights reserved. Legal notices and privacy policy.
Case 9:18-cv-80176-BB Document 509-4 Entered on FLSD Docket 05/18/2020 Page 35 of 40
                                 CONFIDENTIAL


                                   EXHIBIT 3
   Case 9:18-cv-80176-BB Document 509-4 Entered on FLSD Docket 05/18/2020 Page 36 of 40
                                                        CONFIDENTIAL
 http://davekleiman.com/computer-forensics-expert-florida-miami-palm-beach-lauderdale-dave-kle Go   AUG MAY APR
                                                                                                                          👤     ⍰❎
 8 captures                                                                                              30                     f 🐦
 28 Aug 2008 - 5 Feb 2012                                                                           2008 2009 2010    ▾ About this capture




       HOME                 ABOUT           SERVICES                NEWS               CONTACT                LINKS


Computer Forensic Expert Services:
Computer Forensics Examinations, utilizing state-of-the-art techniques that are second-to-none. I specialize in providing
secure solutions using the following processes and technologies:

        Computer Forensics and Electronic Discovery, Utilizing Court Validated Computer Forensic Tools
        Expert Witness Testimony
        Digital data and computer forensic analysis
        Computer forensic acquisitions
        Jury Comprehendible Reports and Presentations of all Forensic Analysis
        Prepare Discovery Requests, Legal Documentation, and Cases for Legal and Law Enforcement Referral
        Collect and Preserve Evidence, Maintaining Chain of Custody and Evidence Integrity
        Recovery of Lost and Hidden Data
        Secure facilities and computer forensic lab
        Seminars, presentations, and hands-on classes in Computer Forensics and Electronic Discovery

Available travel fee free in Palm Beach, Miami, Fort Lauderdale, and Stuart
Florida for Civil and Criminal Cases:
        Business Litigation
        Intellectual Property, Patent, and Trademarks
        Fraud
        Employee Misconduct
        Sexual Harassment and Discrimination
        Malpractice
        Divorce

Security Incident Response Handling:
        Security Audits, Intrusion Detection Systems, Vulnerability Assessments, and Penetration Testing
        Secure Internet and Remote Access
        Infrastructure Design and Installation
        Client/Server Architecture Design and Installation
        E-Mail Solutions
        Business Re-engineering and Process Improvement
        Project Management Systems Integration
        Data Analysis and Custom Application Development



For most engagements, available travel fee free in Palm Beach, Miami, Fort Lauderdale, and Stuart Florida.

Contact Me:
I do respond to all emails daily (usually within a few hours)
   Case 9:18-cv-80176-BB Document 509-4 Entered on FLSD Docket 05/18/2020 Page 37 of 40
Click  here to send email to Dave Kleiman                  CONFIDENTIAL
 http://davekleiman.com/computer-forensics-expert-florida-miami-palm-beach-lauderdale-dave-kle   Go   AUG MAY APR
                                                                                                                           👤     ⍰❎
 8 captures
Dave    Kleiman, CAS,CCE,CEECS,CIFI,CISM,CISSP,ISSAP,ISSMP,MCSE,MVP                                        30                    f 🐦
 28 Aug 2008 - 5 Feb 2012                                                                             2008 2009 2010   ▾ About this capture
DaveKleiman.com
4371 Northlake Blvd #314
Palm Beach, Florida 33410
561.310.8801



Computer Forensics can Reveal Important Information:
Your Country Flag is:




Your IP is: 67.202.41.3
  Click Here for more IP Address Info

Security News Ticker


            Security Alerts



 Latest Threats
  1 05-29-09 Packed.Generic.229
  1 05-29-09 Packed.Generic.230
  1 05-29-09 Bloodhound.Exploit.241
  1 05-29-09 Bloodhound.Exploit.242
              More...



 Removal Tools
  · Symantec Trojan.Ransomlock Key
    Generator Tool
  · Trojan.Initbar
    More...



 Security Advisories
  · Microsoft PowerPoint Data Out of
    Bounds Remote Code Execution
    Vulnerability
  · Microsoft PowerPoint File Parsing
    Remote Code Execution
    Vulnerability
    More...



 Search Threat Database
                              go



www.DigitalComputerForensicExpert.com | www.DaveKleiman.com | www.ComputerForensicExaminer.com
Case 9:18-cv-80176-BB Document 509-4 Entered on FLSD Docket 05/18/2020 Page 38 of 40
                                 CONFIDENTIAL


                                   EXHIBIT 4
Case 9:18-cv-80176-BB Document 509-4 Entered on FLSD Docket 05/18/2020 Page 39 of 40
                                                          CONFIDENTIAL


    KEVIN MADURA
       Washington, DC | 242-665-2990 | kmadura@alixpartners.com


    EDUCATION
       University of Maryland
       Bachelor of Science, Computer Science; Minor in Leadership Studies                                   2010-2014
       Awards: Corporate Scholars Scholarship, Order of Omega

       Georgetown University
       Master of Professional Studies, Technology Management                                                2015-2017
       Capstone: “Smart Traffic: Controlling Congestion with Technology”

    RELATED EXPERIENCE
       Independent Research                                                                                 2009
       Discovered a software vulnerability, CVE-2009-0499, which was a “cross-site request forgery (CSRF)
       vulnerability in the Moodle forum software that allows remote attackers to delete or modify data.”

       IBM
       Cybersecurity Consultant - Cryptography SME                                                          2014 - 2018
       Provided subject matter expertise in areas of cryptography, secure coding, and vulnerability
       management for entities within the Department of Defense.

       Deployed technical solution to verify identity of soldiers using Common Access Cards (CAC) using
       cryptographic primitives such as SHA256 and public key cryptography,in alignment with NIST 800-53.

       Hosted “lunch & learns” to educate colleagues on secure coding methodologies and case studies.

       IBM
       Blockchain Identity Expert: Federal Agency                                                           2017
       Primary architect of enterprise identity solution based on blockchain technology, which included
       validating the proper use of cryptography and secure coding methodology.

       IBM
       Blockchain Programmer: USPS                                                                          2017 - 2018
       Led development of blockchain implementation and smart contract coding for government
       blockchain pilot programs.

       AlixPartners
       Senior Vice President, Cybersecurity Practice                                                        2018 -
       Advise clients on cybersecurity matters, ranging from technical implementation issues to executive
       risk management functions.

       Performed forensic investigation for mobile application development company to determine
       exposure of malicious code and vulnerable software development kits.

       Member of blockchain industry team tasked with exploring applications of distributed ledger
       technology for enterprise clients, implementing cryptocurrency coins, and proper management of
       Bitcoin wallets.




    CERTIFICATIONS
       Certified Ethical Hacker
       Credential ID ECC39758882107                                                                         2018

    CONFERENCE PRESENTATIONS
       Armed Forces Communications and Electronics Association
       Cybersecurity in the World of Blockchain and Cryptocurrency                                          2018
       A discussion on the applicability of implementing blockchain technology, based on Bitcoin, for use
       within the US military.
Case 9:18-cv-80176-BB Document 509-4 Entered on FLSD Docket 05/18/2020 Page 40 of 40
                                                         CONFIDENTIAL
    KEVIN MADURA                                                                                                                    PAGE 2



       AlixPartners
       Procurement Forum                                                                                              2018
       Explained the potential application of blockchain technology in a business setting to procurement
       executives at an event hosted by AlixPartners.



       Center for Professional Education
       Managing Cyber Risk                                                                                            2018
       Hosted a session focused on managing cyber risks with emerging technologies such as blockchain
       and cryptocurrencies.

       Center for Professional Education
       Blockchain & Cryptocurrencies                                                                                  2019
       A presentation detailing the inner workings of blockchain technology and how Bitcoin spawned
       thousands of alternative cryptocurrencies.

    PUBLICATIONS AND PAPERS
       Blockchain 101: What is it?
       LinkedIn Article                                                                                               2017

       How Cybersecurity Risk is Disrupting the M&A Landscape
       AlixPartners                                                                                                   2019

    AWARDS
       Corporate Scholars Scholarship                                                                                 2013
       IBM Manager’s Choice Award (14)                                                                                2016 – 2017
       IBM Global Business Services Excellence Award                                                                  2017

    MEMBERSHIPS
       Armed Forces Communications and Electronics Association (Inactive)
       EC-Council
       Washington DC Cyber Security for Control Systems

    TECHNICAL SKILLS
       Computer programming languages (C, C#, Go, Java, Bash, Python, Javascript, PHP, Ruby)
       Computer systems (Linux, Windows, Mac OS)
       Applied cryptography
            •     Asymmetric encryption (elliptic curve, RSA)
            •     Symmetric encryption
            •     Public key infrastructure, X.509 certificate management
            •     Hashing (HMAC, MD5, SHA family, etc.)
            •     Transport Layer Security (ciphersuite selection, configuration)
       Blockchain analysis
            •     Personal research reviewing academic papers covering Bitcoin blockchain analysis techniques
            •     Developed code to parse information from the Bitcoin blockchain
            •     Study of industry materials, cryptography textbooks (e.g. Applied Cryptography by Bruce Schneier)
       Secure application coding techniques
            •     Web application security (OWASP Top 10, SANS Institute best practices)
       Vulnerability detection
            •     Software applications, cryptographic weaknesses, common code vulnerabilities
       Computer network security
            •     Denial of service attack methods, interception/manipulation of traffic, networking protocols (TCP, UDP)
       System administration
            •     Patching methodology, configuration hardening

    LANGUAGES
       English– native language
